This case was here at Fall Term, 1940, and is reported in 218 N.C. 164,10 S.E.2d 640, where the pertinent facts are stated. The cause was referred. Exceptions to the report of the referee were filed by the defendants. Upon the hearing in the court below, the referee's findings of fact were in all material respects approved and adopted by the court, as were also the referee's conclusions of law.
From judgment in favor of plaintiff upon the facts so found the defendants appealed.
The appellants assign as error in the judgment below the approval of the referee's conclusion of law that plaintiff's claim was not barred by the statute of limitations. There was, however, no exception to the referee's findings of fact upon which this conclusion of law was based. These findings were supported by competent evidence, and were adopted in all material respects by the court. Hence, the judgment in favor of the plaintiff upon the facts so established must be upheld. Wilkinson v.Coppersmith, 218 N.C. 173, 10 S.E.2d 670.
Judgment affirmed.